21-22108-rdd         Doc 69      Filed 07/15/21 Entered 07/15/21 09:05:31                    Main Document
                                              Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
In re:                                                             :
                                                                   : Chapter 11
96 WYTHE ACQUISITION LLC,                                          :
                                                                   : Case No. 21-22108 (RDD)
                                   Debtor.                         :
                                                                   :
------------------------------------------------------------------ X

                                      NOTICE OF CONFERENCE

        PLEASE TAKE NOTICE that a telephonic conference will be held on July 20, 2021 at

10:00 AM (EDT) (the “Conference”) in the above-captioned case before the Honorable Robert D.

Drain of the United States Bankruptcy Court of the Southern District of New York, with respect

to the matters raised in the letter submitted by Benefit Street Partners Realty Operating Partnership,

L.P. 1 [ECF No. 63].

        PLEASE TAKE FURTHER NOTICE that the Conference will be held via Zoom for

Government only. See ECF No. 67. Those requiring participant access must register their

appearances in advance on the Court calendar webpage. Id.




1Benefit Street is a wholly owned subsidiary of Franklin Resources, Inc. that, together with various subsidiaries,
operates as Franklin Templeton.
21-22108-rdd   Doc 69   Filed 07/15/21 Entered 07/15/21 09:05:31        Main Document
                                     Pg 2 of 2



Dated: July 15, 2021
       New York, New York

                                     KRAMER LEVIN NAFTALIS &FRANKEL LLP

                                     /s/ P. Bradley O’Neill
                                     Adam C. Rogoff
                                     P. Bradley O’Neill
                                     Kramer Levin Naftalis & Frankel LLP
                                     1177 Avenue of the Americas
                                     New York, New York 10036
                                     Telephone: (212) 715-9100
                                     Facsimile: (212) 715-8000
                                     Email: arogoff@kramerlevin.com
                                             boneill@kramerlevin.com

                                     Attorneys for Benefit Street Partners Realty
                                     Operating Partnership, L.P.




                                        2
